Title: Jefferson’s Letter of Credit from Ferdinand Grand, [ca. 28 February 1787]
From: Grand, Ferdinand
To: 



Messieurs
[ca. 28 Feb. 1787]

Cette lettre vous sera rendue par Monsieur Jefferson, un des Cytoiens les plus respectables de l’Etat de Virginie, à la personne duquel je suis extrêmement attachê par tous les motifs qui sont faits pour inspirer l’estime et la considération. Je viens dans ces sentiments reclamer votre empressement et vos égards pour cet Ami dans le voyage qu’il entreprend dans vos provinces, et vous prier, Messieurs, de fournir à ses besoins contre ses doubles quittances,  du moment des quelles je ne manquerai pas de vous tenir Compte avec reconnoissance. J’en aurai Surtout pour l’attention que vous voudrez bien avoir à ma Recommandation et je serai toujours charmé de pouvoir vous prouver à mon tour le dévouement reciproque avec lequel J’ai L’honneur d’ être Messieurs Votre très humble et très obéissant Serviteur,

Grand

